807 So. 2d 788 (2002)
Richard WHITT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5419.
District Court of Appeal of Florida, Second District.
February 22, 2002.
COVINGTON, Judge.
Richard Whitt challenges the denial of his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the trial court did not attach any documents from the record refuting Whitt's claim, we reverse and remand for further proceedings.
Whitt alleged that he was released on his own recognizance in trial court case number 99-05528 and that he violated the terms of his release when he was arrested on a new charge that resulted in his rearrest in trial court case number 99-05528. Whitt claimed that he was entitled to an extra 187 days' credit in that case. In alleging that his claim could be determined from the trial court records and the county jail records, Whitt presented a facially sufficient claim for relief. See Searight v. State, 795 So. 2d 988 (Fla. 2d DCA 2001). The trial court denied the claim without attaching any record documents, such as the sheriffs jail log, that could refute the claim.
We therefore reverse and remand for further proceedings. If the trial court again denies the claim, it shall attach those portions of the record that conclusively *789 refute the claim. See McPherson v. State, 750 So. 2d 125 (Fla. 2d DCA 2000).
Reversed and remanded.
WHATLEY and SALCINES, JJ., Concur.